Order entered December 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01511-CV

                             IN RE JON PAUL MOORE, Relator


                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-12-01842

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus challenging the trial

court’s temporary orders pending appeal. In addition to this petition, relator has previously filed

an appeal from the final judgment in the trial court. On our own motion, we CONSOLIDATE

this original proceeding No. 05-14-01511-CV, styled In re Jon Paul Moore, with and under

appellate cause No. 05-14-01173-CV, styled In the Interest of N.A.M. See In re Merriam, 228
S.W.3d 413, 415 (Tex. App.—Beaumont 2007, no pet.) (mandamus relief concerning temporary

orders pending appeal appropriate only when the pending appeal provides an inadequate

remedy).

       The Court DIRECTS the Clerk of Court to remove all documents from file number 05-

14-01511-CV and to refile them in cause No. 05-14-01173-CV and to treat No. 05-14-01511-CV
as a closed case. The Court ORDERS that all future pleadings be filed in cause No. 05-14-

01173-CV.

       Apellee/real party in interest Susan Anne Beaton Moore and respondent may file, in

cause No. 05-14-1173-CV, a response to the petition for writ of mandamus. Any such response

filed by appellee/real party in interest shall be consolidated with her appellate brief and shall be

filed on or before December 31, 2014 in accordance with the appellate deadlines applicable to

ordinary appeals.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE